Irving, J.,
delivered the following opinion, which was concurred in by Chief Judge Alvey, and Judges Miller and Robinson :
The facts of this case are sufficiently stated by Judge Bryan in his opinion; but, in addition to his statement of the view of the majority of the Court, from which he dissents, it seems important to add a few words in further *541explanation of the ground upon which they rest the reversal of the decision hy the Court helow.
The deed, upon which the question arises, falls squarely within the qualification of the general rule as it is stated by Chancellor Kent, and hy Angelí in his ho.ok on Highways in the quotations made from those authors hy Judge Bryan. We do not think a better illustration of the exception made by those authors, to the ordinary rule, that when land is hounded by a road, it goes to the middle thereof, could he found, than that which is supplied hy this deed. To our apprehension, a clear and unmistakable intention is expressed that the title shall not extend to the middle of the road. Bounders were settled hy the side of the road by the parties (in each other’s presence,) and the deed calls for those bounders, and the lines end at them. By literal and exact description the road-bed is excluded. The precise quantity of land contained within the metes and hounds thus given, is minutely stated and paid for accordingly at a certain rate per acre. By restrictive language the grantee is confined within certain well defined boundaries. The recital of the fact, that the road which was mentioned was laid out for the “accommodation” of the lot owners, clearly implies that the use only of the road was to he accorded by way of “ accommodation,” and that the road-bed. was not conveyed. This inference is irresistible. Had another intention existed, very different language would have been employed. If the opening of the road was not the act of the owner of its bed, there would have been no mention made of it, but the road would have been included in the conveyance. The allowance of its use wras to be outside of and independent of the grantor’s title hy the deed. In an action to recover possession by the grantor under the deed, being put by the pleadings to location, the calls hy all Maryland authorities would control, and the lines could not be extended beyond the bounders (unless there *542was language expressly or by necessary implication requiring such extension, which we cannot find.) This title paper is wholly unambiguous, and no room is left to theorize about intention. Its language clearly indicates the intention, and is conclusive of the question. If it was expressed in different and less explicit terms, speculation as to the probability or improbability of the road-bed ever becoming valuable, and its effect on the grantor’s mind, might aid in getting at the intention, and in construing an obscure paper. But such unequivocal terms of description are used in defining what was sold, and granted, as to unavoidably exclude the road-bed from the grant; and we see nothing to justify a construction which will include it.